Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Igal Staw, M.D., ) Date: July 20, 2009

)
Petitioner, )
)

-Vv.- ) Docket No. C-09-172

) Decision No. CR1977
The Inspector General. )
)

DECISION

Petitioner, Igal Staw, M.D., is excluded from participation in Medicare, Medicaid, and all
federal health care programs pursuant to sections 1128(a)(1) and 1128(a)(3) of the Social
Security Act (Act) (42 U.S.C. §§ 1320a-7(a)(1), 1320a-7(a)(3)), effective November 20,
2008. Petitioner’s exclusion for five years is mandatory pursuant to section
1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)) and an additional period of
exclusion of five years, for a total minimum period of exclusion of ten years, is not
unreasonable based upon the two aggravating factors in this case.”

I. Background

The Inspector General for the Department of Health and Human Services (1.G.) notified
Petitioner by letter dated October 31, 2008, that he was being excluded from participation
in Medicare, Medicaid, and all federal health care programs for a minimum of ten years,
pursuant to sections 1128(a)(1) and 1128(a)(3) of the Act. The LG. advised Petitioner
that the 1128(a)(1) exclusion was based on his conviction in the United States District
Court, District of Connecticut, of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program; and that the section 1128(a)(3)
exclusion was based on Petitioner’s conviction of the same offense — a felony conviction

* Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only
after the period of exclusion expires. Reinstatement is not automatic upon completion of
the period of exclusion.
of a criminal offense related to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of a health
care item or service. The I.G. further notified Petitioner that his exclusion would be for
ten years based on the presence of two aggravating factors: (1) the loss to a government
program of $5000 or more; and (2) the acts resulting in the conviction were committed
over a period of one year or more.

Petitioner timely requested a hearing by letter dated December 29, 2008. Petitioner’s
request for hearing included six attachments marked A through F. The case was assigned
to me on January 2, 2009, for hearing and decision. On January 28, 2009, I convened a
prehearing telephonic conference, the substance of which is memorialized in my Order
dated January 28, 2009.

The L.G. filed a motion for summary judgment and supporting brief on March 13, 2009
(LG. Brief), with LG. exhibits (.G. Ex.) 1 through 7. On May 19, 2009, Petitioner filed
his brief in opposition to the I.G.’s motion for summary judgment (P. Brief). Petitioner
did not file any exhibits with his brief, but he refers to the exhibits that were attached to
his request for hearing. On June 2, 2009, the L.G. filed a reply brief (I.G. Reply) with I.G.
Ex. 8. No objections have been made to any of the offered exhibits and I.G. exhibits 1
through 8 and Petitioner’s exhibits (P. Ex.) A through F are admitted as evidence.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings and the exhibits admitted. Citations may be found in the analysis
section of this decision if not included here.

1. On December 11, 2007, Petitioner entered into a plea agreement with the United
States Attorney for the District of Connecticut, agreeing to plead guilty to a one-count
information charging him with health care fraud in violation of Title 18 U.S.C. §
1347(1). 1G. Ex. 4.

2. Petitioner admitted as part of his plea agreement that the criminal acts that formed the
basis of the charge occurred from on or about June 1, 2004 through on or about June
1, 2006. I.G. Ex. 4, at 7; LG. Ex. 6, at 1.

3. On May 23, 2008, Petitioner was convicted, pursuant to his guilty plea, by the United
States District Court, District of Connecticut of one count of health care fraud in
violation of Title 18 U.S.C. § 1347(1). IG. Ex. 7; P. Ex. B.
. Petitioner was sentenced to two years probation and ordered to pay restitution of
$171, 225.81 to private insurance companies, Medicare, and the state Medicaid
program, each of which incurred a loss as a result of Petitioner’s scheme. IG. Ex. 6,
at 2, 6-7; I.G. Ex. 7; P. Ex. B.

. The loss to the federal Medicare program resulting from Petitioner’s scheme was
$9,808.96 and the loss to the Connecticut Medicaid program was $11,696.54. LG.
Ex. 6, at 6.

. Petitioner does not deny that the charges to which he pled guilty arose from his work
as a physician and his filing of claims for reimbursement to private health care

insurers, Medicare, and Medicaid for physician office visits. I.G. Ex. 4.

. The acts that resulted in Petitioner’s conviction, or similar acts, resulted in financial
loss of $5000 or more to a government program or to one or more entities.

. The acts that resulted in conviction, or similar acts, were committed over a period of
one year or more.

. The LG. notified Petitioner by letter dated October 31, 2008, that he was being
excluded from participation in Medicare, Medicaid, and all federal health care
programs for a period of ten years, based on the authority set out in sections
1128(a)(1) and 1128(a)(3) of the Act. IG. Ex. 1; P. Ex. A.

B. Conclusions of Law

. Petitioner’s request for hearing was timely and I have jurisdiction.

. [have no jurisdiction to act upon Petitioner’s request for waiver of his exclusion and
the Secretary’s decision as to whether waiver is appropriate is not reviewable.

. There are no disputed issues of material fact and summary judgment is appropriate.
. Petitioner was “convicted” within the meaning of section 1128(i) of the Act.

. Petitioner was convicted of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program within the meaning of section
1128(a)(1) of the Act.

. There is a basis for Petitioner’s exclusion pursuant to section 1128(a)(1) of the Act.

. Petitioner was convicted of a felony criminal offense of fraud within the meaning of
section 1128(a)(3) of the Act.
8. There is a “nexus” or “common sense connection” between the crime of which
Petitioner was convicted and the delivery of a health care item or service, i.e.,
Petitioner used his status as a licensed physician to perpetrate a crime that involved
false representations that services to patients were provided as medical treatments and
services during physician office visits.

9. The crime of which Petitioner was convicted was committed after the effective date
of the Health Insurance Portability and Accountability Act of 1996, August 21, 1996.

10. There is a basis for Petitioner’s exclusion pursuant to section 1128(a)(3) of the Act.

11. Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of exclusion under
section 1128(a) is five years, and that period is presumptively reasonable. See also 42
C.F.R. § 1001.102(a).

12. Petitioner’s criminal offense resulted in the loss to the government of $5000 or more.

13. Petitioner’s misconduct occurred over a period of one year or more.

14. No mitigating factors have been shown in this case.

15. Extension of Petitioner’s period of exclusion by five years for a total minimum
period of exclusion of ten years is not unreasonable.

16. A ten-year exclusion falls within a reasonable range.

17. Petitioner’s exclusion began on November 20, 2008, the twentieth day after the
October 31, 2008 I.G. notice of exclusion. 42 C.F.R. § 1001.2002(b).

C. Issues
The issues in this case are:

Whether there is a basis for Petitioner’s exclusion from Medicare and other
federally funded health care programs and, if so;

Whether a ten-year exclusion is unreasonable.
D. Applicable Law
Petitioner’s right to a hearing by an administrative law judge (ALJ) and judicial review of

the final action of the Secretary is provided by section 1128(f) of the Act (42 U.S.C. §
1320a-7(f)). Petitioner’s request for a hearing was timely filed and I do have jurisdiction.
Pursuant to section 1128(a)(1) of the Act, the Secretary must exclude from participation
in any federal health care program any individual convicted under federal or state law of
a criminal offense relating to the delivery of an item or service under Medicare or a state
health care program. Section 1128(a)(3) requires the Secretary to exclude an individual
convicted of a felony “relating to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct” in connection with the delivery of a health
care item or service. See also 42 C.F.R. § 1001.101(a) and (c).

A “conviction” for purposes of exclusion pursuant to sections 1128(a)(1) and 1128(a)(3)
occurs: (1) when a judgment of conviction is entered by a federal, state, or local court,
whether or not an appeal is pending or expungement has been ordered; (2) when there is a
finding of guilt by a federal, state, or local court; (3) when a plea of guilty or no contest is
accepted by a federal, state, or local court; or (4) when the offender enters a first
offender, differed adjudication, or similar program that involves withholding of a
judgment of conviction. Act § 1128(i).

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act will be for a period of not less than five years. The Secretary has
published regulations that establish aggravating factors that may be considered by the
1.G. to extend the period of exclusion beyond the minimum five-year period and
mitigating factors that must be considered if the minimum five-year period is extended.
42 C.F. R. § 1001.102(b) and (c).

The standard of proof is a preponderance of the evidence and there may be no collateral
attack of the conviction that is the basis of the exclusion. 42 C.F.R.

§ 1001.2007(c) and (d). Petitioner bears the burden of proof and persuasion on any
affirmative defenses and the I.G. bears the burden on all other issues. 42 C.F.R.

§ 1005.15(c).

E. Analysis
1. Summary judgment is appropriate in this case.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The right to hearing before an ALJ is
accorded to a sanctioned party by 42 C.F.R. § 1005.2 and the rights of both the
sanctioned party and the LG. to participate in a hearing are specified in 42 C.F.R. §
1005.3. Either or both parties may choose to waive appearance at an oral hearing and to
submit only documentary evidence and written argument for my consideration. 42
C.F.R. § 1005.6(b)(5). The ALJ may also resolve a case, in whole or in part, by summary
judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is appropriate and no hearing
is required where either: there are no disputed issues of material fact and the only
questions that must be decided involve application of law to the undisputed facts; or, the
moving party must prevail as a matter of law even if all disputed facts are resolved in
favor of the party against whom the motion is made. A party opposing summary
judgment must allege facts which, if true, would refute the facts relied upon by the
moving party. See, e.g., Fed. R. Civ. P. 56(c); Garden City Medical Clinic, DAB No.
1763 (2001); Everett Rehabilitation and Medical Center, DAB No. 1628, at 3 (1997) (in-
person hearing required where non-movant shows there are material facts in dispute that
require testimony); Thelma Walley, DAB No. 1367 (1992); see also, New Millennium
CMHC, DAB CR672 (2000); New Life Plus Center, DAB CR700 (2000).

There are no genuine issues of material fact in dispute in this case. Petitioner does not
dispute that he was convicted of a felony criminal offense, that his offense involved
delivery of a health care item or service under Medicare or a state health care program,
that he was convicted of felony health care fraud, that his offenses occurred after August
21, 1996, or that his fraud was in connection with the delivery of a health care item or
service under programs other than Medicare or Medicaid, financed in whole or in part by
federal, state, or local government. Petitioner argues that his exclusion is “arbitrary and
capricious” and that he should be granted a waiver. Request for Hearing; P. Brief at 1.
Petitioner’s arguments must be resolved against him as matters of law. Accordingly,
summary judgment is appropriate.

2. There is a basis for Petitioner’s exclusion pursuant to 1128(a)(1) of
the Act.

3. There is a basis for Petitioner’s exclusion pursuant to 1128(a)(3) of
the Act.

The L.G. cites sections 1128(a)(1) and 1128(a)(3) of the Act as the basis for Petitioner’s
mandatory exclusion. The statute provides:

(a) MANDATORY EXCLUSION. — The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) Conviction of program-related crimes. — Any individual
or entity that has been convicted of a criminal offense related
to the delivery of an item or service under Title XVIII or
under any State health care program.

oR RK

(3) FELONY CONVICTION RELATING TO HEALTH
CARE FRAUD. — Any individual or entity that has been
convicted of an offense which occurred after [August 21,
1996], under Federal or State law, in connection with the
delivery of a health care item or service or with respect to any
act or omission in a health care program (other than those
specifically described in [section 1128(a)(1)]) operated by or
financed in whole or in part by any Federal, State, or local
government agency, of a criminal offense consisting of a
felony relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.

The evidence shows, and Petitioner does not deny, that he was convicted of an offense
that satisfies the elements of both provisions of the Act. The following undisputed facts
are taken from the one-count information charging Petitioner; Petitioner’s plea
agreement; and the government’s sentencing memorandum. Petitioner, a physician
licensed to practice medicine in Connecticut, owned and operated two medical practices,
Respiratory Associates and Health Extenders. From on or about June 1, 2004 through on
or about June 1, 2006, Petitioner knowingly executed a scheme to defraud Medicare, the
Connecticut Medicaid Program, Blue Cross/Blue Shield, HealthNet and other private

ealth insurers. Petitioner submitted claims to federal and state health care programs and
private insurers for nutritional counseling sessions, for physical therapy sessions, and for
massage therapy sessions that were falsely represented to be physician office visits.
Petitioner received reimbursement for services that were not covered items or were
reimbursable at a lower rate per claim. I.G. Ex. 3, at 1-4; I.G. Ex. 4; LG. Ex. 6, at 1-2,
6-7. Petitioner was subsequently charged with one count of health care fraud in violation
of Title 18 U.S.C. § 1347 to which he pled guilty in the United States District Court and
ie was sentenced to probation for two years and ordered to pay restitution in the amount
of $171,225.81. LG. Ex. 7.

The elements that trigger a mandatory exclusion pursuant to section 1128(a)(1) of the Act
are: (1) conviction of a criminal offense, misdemeanor or felony; and (2) the criminal
offense must have been related to the delivery of an item or service under Medicare or
any state health care program. The elements that trigger a mandatory exclusion pursuant
to section 1128(a)(3) of the Act are: (1) conviction of a felony offense of fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct; (2) the
offense must have occurred after August 21, 1996; and (3) the acts for which convicted
must have been in connection with the delivery of a health care item or service or any act
or omission in a federal, state, or locally operated or financed health care program not
subject to mandatory exclusion under section 1128(a)(1). Petitioner does not dispute that
his conviction satisfies the elements of both. The offense to which he pled guilty was
health care fraud. By his plea, Petitioner admitted that his offenses occurred as charged
between 2004 and 2006, thus after August 21, 1996. He admitted that he submitted false
or fraudulent claims to Medicare, the state Medicaid program, and to multiple private
insurers. Petitioner does not deny that his offense was in connection with the delivery of

an item or service under Medicare, Medicaid, or other health care program financed in
whole or part by a federal, state, or local health care program. Petitioner does not deny
that he was convicted or that he was convicted of a felony.

Petitioner argues that the I.G.’s decision to exclude him is “arbitrary and capricious.”
Request for Hearing; P. Brief at 1. Petitioner cites as the basis for his assertion, the
comments of the judge who sentenced Petitioner that he did not believe that Petitioner’s
“violation reflected the kind of moral turpitude exhibited by others he has sentenced in
other unrelated cases” and that his license should not be adversely affected. P. Brief at 2-
3; P. Ex. C, at 31-32. This argument is without merit. Congress specified in sections
1128(a)(1) and 1128(a)(3) that the Secretary “‘shall exclude” individuals convicted of an
offense such as that committed by Petitioner. Congress specified in section
1128(c)(3)(B) that the minimum period of exclusion will be five years. Congress did not
grant the Secretary discretion to do otherwise, with one narrow exception discussed
hereafter. Thus, the sentencing judge’s thoughts on the seriousness of Petitioner’s
offenses has no bearing upon and are simply not relevant to the issue of whether
Petitioner will be excluded. Petitioner also argues that he has been competent and
dedicated. P. Brief at 5-6. However, Congress also did not authorize the Secretary to
consider competence and dedication when deciding whether or not to exclude.

Section 1128(c)(3)(B) of the Act grants the Secretary limited authority to waive the
mandatory five-year exclusion for “the sole community physician or sole source of
essential specialized services in a community” if the administrator of a federal health care
program determines that exclusion would impose a hardship on individuals entitled to
benefits under Medicare and requests waiver by the Secretary who may, after
consultation with the Inspector General, grant the waiver. Petitioner implies that he
should be granted a waiver, arguing that he has been “the sole source of essential
specialized services” to a community that has been designated a Health Professional
Shortage Area. P. Brief at 1, 4-9. Petitioner offers no evidence that the administrator of
a federal health care program has made the determination required by the Act.
Furthermore, I have no jurisdiction to either grant the waiver or review a decision to grant
or deny a waiver. Petitioner has pointed to no authority indicating that I may exercise the
waiver authority and the Act expressly provides that the Secretary’s decision whether or
not to waive is not subject to review. Act § 1128(c)(3)(B).

Accordingly, I conclude that there is a basis for Petitioner’s exclusion pursuant to
sections 1128(a)(1) and 1128(a)(3).

4. Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of
exclusion under section 1128(a) is five years.

5. Aggravating factors exist that justify extending the period of
exclusion to ten years.
6. No mitigating factors established by the regulations have been
shown.

7. Exclusion for ten years is not unreasonable in this case.

Ihave found there is a basis for Petitioner’s exclusion. Therefore, I must consider
whether a ten-year exclusion falls within a reasonable range.

a. Two aggravating factors justify lengthening the period of
exclusion beyond the five-year statutory minimum.

The statute mandates a five-year minimum exclusion. Act § 1128(c)(3)(B). The
Secretary has provided by regulation that the period of exclusion may be extended based
on the presence of specified aggravating factors. 42 C.F.R. § 1001.102(b). The LG.
alleges that two aggravating factors are present in this case that justify an exclusion of
more than five years: (1) Petitioner’s criminal acts resulted in financial loss to one or
more entities and the loss was $5000 or more; and (2) Petitioner’s criminal conduct
occurred over a period of one year or more. See 42 C.F.R. § 1001.102(b)(1) and (2).

The evidence shows that there are two aggravating factors. Petitioner’s conduct resulted
in financial losses to government health care programs and to private insurance
companies in excess of $5000. Petitioner stipulated in his plea agreement to the amount
of restitution. I.G. Ex. 6, at 6-7. The sentencing court made specific findings as to the
dollar amount of losses sustained as a result of Petitioner’s crimes based on the plea
agreement and ordered Petitioner to pay restitution of $171,225.81. I.G. Ex. 7; P. Ex. C,
at 30. Petitioner also admits that the loss to the Medicare program was $9,808.96. P.
Brief at 4. Petitioner admitted by his guilty plea that his criminal acts occurred from
about June 2004 through about June 2006, therefore, they were committed over a period
of one year or more. I.G. Ex. 3, at 3.

b. No mitigating factors justify reducing the period of exclusion.

If any of the aggravating factors listed at 42 C.F.R. § 1001.102(b) are found to justify an
exclusion of longer than five years, then mitigating factors may be considered as a basis
for reducing the period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c).
Pursuant to 42 C.F.R. § 1001.102(c), the following factors may be considered as
mitigating and a basis for reducing the period of exclusion:

(1) The individual or entity being excluded was convicted of
3 or fewer misdemeanor offenses, and the entire amount of
financial loss . . . to Medicare or any other Federal, State or
local governmental health care program due to the acts that
10

resulted in the conviction, and similar acts, is less than
$1,500;

(2) The record in the criminal proceedings, including
sentencing documents show that the court determined that the
individual had a had a mental, emotional or physical
condition before or during the commission of the offense that
reduced the individual’s culpability; or

(3) The individual’s or entity’s cooperation with Federal or
State officials resulted in —

(i) Others being convicted or excluded from Medicare,
Medicaid, and all other Federal health care programs,

(ii) Additional cases being investigated or reports
issued by the appropriate law enforcement agency
identifying program vulnerabilities or weaknesses, or

(iii) The imposition against anyone of a civil money
penalty or assessment under part 1003 of this chapter.

These are the only mitigating factors that may be considered. Evidence that does not
relate to an aggravating factor or a mitigating factor is irrelevant to determining the
length of exclusion. The burden is upon Petitioner to show the presence of mitigating
factors. 42 C.F.R. § 1005.15; Dr. Darren James, D.P.M., DAB No. 1828 (2002).
Petitioner has presented no evidence or argument that would tend to establish any of the
permitted mitigating factors. Petitioner’s felony conviction involved financial losses to
the program significantly greater than $1500. As to the second factor, Petitioner does not
claim that any medical condition was considered by the sentencing court as reducing his
culpability. The third factor does not apply in the case before me as Petitioner neither
argues nor offers evidence of any cooperation with government officials that would fulfill
the requirements of that factor. 42 C.F.R. § 1001.102(c).

Petitioner does offer letters and other evidence attesting to his good character and service
to the community. P. Ex. D; P. Ex. E. However, under the regulation, these are not
mitigating factors that I am permitted to consider to reduce the period of exclusion.
Accordingly, this case presents no mitigating factors to justify reducing the period of
exclusion.

Appellate panels of the Board have made clear that the role of the ALJ in cases such as
this is to conduct a “de novo” review as to the facts related to the basis for the exclusion
and the facts related to the existence of aggravating and mitigating factors identified at 42
11

C.F.R. § 1001.102. See Joann Fletcher Cash, DAB No. 1725
(http://www.hhs.gov/dab/decisions/dab1725.html), n.6 (2000) (n.9 in the original
decision and Westlaw™), and cases cited therein. The regulation specifies that I must
determine whether the length of exclusion imposed is “unreasonable” (42 C.F.R.

§ 1001.2007(a)(1)). The DAB has explained that, in determining whether a period of
exclusion is “unreasonable,” I am to consider whether such period falls “within a
reasonable range.” Cash, DAB No. 1725, n.6. The DAB cautions that whether I think
the period of exclusion too long or too short is not the issue. I am not to substitute my
judgment for that of the I.G. and may only change the period of exclusion in limited
circumstances. In John (Juan) Urquijo, DAB No. 1735 (2000), the Board made clear that
if the I.G. considers an aggravating factor to extend the period of exclusion and that
factor is not later shown to exist on appeal, or if the L.G. fails to consider a mitigating
factor that is shown to exist, then the ALJ may make a decision as to the appropriate
extension of the period of exclusion beyond the minimum. In Gary Alan Katz, R.Ph.,
DAB No. 1842 (2002), the DAB suggests that, when it is found that an aggravating factor
considered by the I.G. is not proved before the ALJ, then some downward adjustment of
the period of exclusion should be expected absent some circumstances that indicate no
such adjustment is appropriate.

In this case, upon de novo review I have found that a basis for exclusion exists and that
the evidence shows two aggravating factors as found by the I.G. when determining to
impose the ten-year exclusion. Petitioner has not established that there are mitigating
factors not considered by the I.G. Further, based upon all the evidence, a period of
exclusion of ten years is in a reasonable range and, therefore, not unreasonable.
Accordingly, there is no basis upon which I might reassess the period of exclusion.

II. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all other federal health care programs for a period of ten years, effective
November 20, 2008, 20 days after the October 31, 2008, LG. notice of exclusion.

/s/
Keith W. Sickendick
Administrative Law Judge

